Citation Nr: 1431726	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-37 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Marines Corps from September 1954 to July 1957.  The Veteran died in January 2007, and the appellant is his surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a previous December 2011 Board decision, the Board denied the cause of death issue on appeal.  The Veteran appealed the Board's December 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court vacated and remanded the cause of death issue for proceedings consistent with a Joint Motion for Remand (Joint Motion).  

In October 2013 and February 2014, the Board requested specialist medical opinions from the Veterans Health Administration (VHA) for the cause of death issue in this case.  38 C.F.R. § 20.901(a) (2013); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002 & Supp. 2013).  The VHA reports, received in December 2013 and February 2014, have been associated with the claims folder.  In response, in June 2014, the Veteran's representative submitted a May 2014 private medical opinion, medical treatise evidence, and additional argument with a waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the case is again ready for Board consideration.   

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  At the time of the Veteran's death in January 2007, there was a pending claim for service connection for a right knee disorder. 

2.  Right knee osteoarthritis is the direct result of an injury sustained during an in-service motor vehicle accident.

3.  The Veteran died in January 2007 in private hospice care.  The death certificate lists the immediate cause of death as a cerebrovascular accident (CVA).  It was noted that tobacco use "probably" contributed to the Veteran's death.  These conditions are all nonservice-connected disabilities.  No autopsy was performed.   

4.  At the time of the Veteran's death in January 2007, service connection was established for the following disabilities:  paralysis of the peroneal nerve of the right lower extremity, rated as 40 percent disabling; left eye blindness as a residual of a skull fracture, rated as 30 percent disabling; and cicatrices of the skin and muscle of the right lower extremity due to trauma, rated as 0 percent disabling.  The combined service-connected disability rating was 60 percent.  Based on the findings in this decision, the Veteran is also service-connected for right knee osteoarthritis. 

5.  The cause of the Veteran's death did not manifest in service and was not the result of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, right knee osteoarthritis was incurred in active service, for purposes of accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.160(d), 3.303, 3.307, 3.309, 3.1000 (2013).

2.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.310, 3.312, (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

For the cause of death issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this regard, the RO sent the appellant section 5103(a) notice letters in March 2007 and February 2009.  These letters provided guidance in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her cause of death claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

None of the VCAA letters sent from the RO advised the appellant an effective date for the award of benefits will be assigned if cause of death benefits are awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  However, as the Board concludes below that the appellant is not entitled to service connection for the cause of the Veteran's death, any question as to the appropriate effective date to be assigned is rendered moot.

In addition, in the context of a claim for dependency and indemnity compensation (DIC) benefits, the Court has held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the March 2007 and February 2009 notice letters, when considered together, are compliant with the Court's decision in Hupp, in that they explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as a condition that is not yet service-connected.  The February 2009 letter also provided the appellant with a statement of the conditions for which the Veteran was service-connected at the time of his death.  

Thus, the appellant has received all required notice in this case for the cause of death issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the section 5103(a) notice provided to the appellant, despite the appellant being represented by an attorney. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The Board requested and secured specialist medical opinions of a cardiologist and an orthopedist from the VHA.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  The appellant has also submitted statements from herself, private medical opinions, terminal and hospice records for the Veteran, and argument from her attorney.  Neither the appellant nor her attorney has identified any outstanding, available evidence that is relevant to her cause of death claim being decided herein, despite her case having been before the Court in October 2012.  See Carter v. Shinseki, 26 Vet. App. 534, 543 (2014) (where an attorney-represented appellant enters into a Joint Motion for Remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by that record).   

Moreover, the Board also obtained several VHA medical opinions addressing what relationship, if any, exists between the causes of the Veteran's death and his military service.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In particular, the February 2014 VHA opinion from a cardiologist, when considered in combination with earlier VA and VHA opinions, was thorough, supported by a rationale, based on a review of the claims folder, and supported by the probative evidence of record The opinion relied upon is adequate as further discussed below.

Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

II.  Factual Background and Contentions

The Veteran died in January 2007 in private hospice care.  The death certificate lists the immediate cause of death as a CVA.  It was noted that tobacco use "probably" contributed to the Veteran's death.  These conditions are all nonservice-connected disabilities.  No autopsy was performed.   

At the time of his death in January 2007, service connection was established for the following disabilities:  paralysis of the peroneal nerve of the right lower extremity, rated as 40 percent disabling; left eye blindness as a residual of a skull fracture, rated as 30 percent disabling; and cicatrices of the skin and muscle of the right lower extremity due to trauma, rated as 0 percent disabling.  The combined service-connected disability rating was 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  In addition, at the time of his death, the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of one eye and loss of use of the right foot due to his service-connected disabilities.  

III.  Law and Analysis for Accrued Benefits

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. 3.1000(a) (2013); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  38 C.F.R. § 3.1000(a).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).  

The term finally adjudicated claim means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  

Although a claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim filed by the veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim and his spouse takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

At the outset, the Board will consider whether there was a claim for service connection for a right knee disorder pending at the time of the Veteran's death in January 2007.  In this regard, in a March 2003 VA Form 21-4142 (Medical Authorization Form), the Veteran's daughter asserted that as the result of the Veteran's active duty injury (a motor vehicle accident in December 1956), his right knee deteriorated over time to the point that he required right knee replacement surgery.  In December 2003, the Veteran filed a VA Form 21-4138 (Statement in Support of Claim), in which he stated he was service-connected for the right knee.  Nonetheless, despite this evidence, the RO did not adjudicate a claim for service connection for a right knee disorder prior to the Veteran's January 2007 death.  

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004).  Liberally construed, the March 2003 statement constitutes an informal pending claim for service connection for the right knee.  This communication from the Veteran's daughter on his behalf prior to his death indicates an intent to apply for VA benefits and identifies the benefit sought.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  (Moreover, the Board emphasizes that the October 2012 Joint Motion specifically requested that the Board consider whether service connection for a right knee disorder was explicitly raised in this VA Form 21-4142 filed in March 2003).  Thus, the Veteran had a March 2003 claim for service connection for a right knee disorder pending that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  See also 38 C.F.R. §§ 3.1(p), 3.155(a).  

Applications for accrued benefits by an appellant must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  Id.  See also 38 C.F.R. § 3.152(b).  In the present case, the appellant filed her accrued benefits and DIC claim in a timely manner in March 2007, well within one-year of the Veteran's January 2007 death.  During the course of the appeal, the appellant has contended that the Veteran's right knee osteoarthritis was caused by a fracture injury to his right tibula sustained during a December 1956 in-service motor vehicle accident.  The Board will therefore adjudicate the pending service connection claim for a right knee disorder, for purposes of accrued benefits.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the present case, arthritis is an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the appellant is entitled to service connection for right knee osteoarthritis, for purposes of accrued benefits.  A December 1956 service treatment record documented that the Veteran sustained a right tibula fracture chip after a motor vehicle accident.  A May 1957 in-service Medical Evaluation Board report reflected "limitation of motion of both knees"; "right knee presented a chip fracture of the fibular head"; and "ambulation was attempted but failed because of severe pain in both knees."  A June 1957 in-service Physical Evaluation Board (PEB) found traumatic arthritis in the left knee and limited right leg extension.  It is unclear whether the PEB was actually referring to the right knee for the traumatic arthritis diagnosis.  Thus, service treatment records lend some evidence in support of incurrence of a right knee injury.  

Post-service, within one year of discharge, an August 1957 private treatment note diagnosed traumatic paralysis of the right knee.  A November 1957 VA examination report noted a history of "[t]raumatic Paralysis and right knee condition" and "Rt. Knee has a chipped bone which seems to move around when walking."  The VA examiner also noted "slight crepitation" in the right knee, upon objective testing.  See 38 C.F.R. § 4.59 (explaining that with any form of arthritis, crepitation should be noted carefully as points of contact which are diseased).  X-rays of the right knee dated in November 1957 showed residuals of a previous bony injury, which is inactive at this time.  The Veteran has also competently and credibly contended that since discharge from service in July 1957 his right knee continued to cause pain and discomfort over the years.  The Veteran underwent right knee replacement surgery in November 2000 due to right knee osteoarthritis.  A February 2004 VA examination report stated that if the Veteran's "service medical records could show that he had a knee injury or complained of knee problems after that car wreck, then the current knee arthritis and replacement may be service-connected."  

Accordingly, resolving doubt in the Veteran's favor, as there is competent and credible medical and lay evidence of in-service and post-service symptoms and treatment for a right knee disorder with no other intercurrent cause for the development of osteoarthritis, the evidence supports service connection for right knee osteoarthritis, for purposes of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Law and Analysis for Cause of Death

The Appellant has contended that the Veteran's service-connected right knee osteoarthritis was a contributing cause of his death.  She has asserted that right knee osteoarthritis contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  Specifically, she has maintained that, in November 2000, the Veteran experienced a CVA and myocardial infarction as the result of undergoing right knee surgery several days earlier, which required further hospitalization and deterioration of his health.  She has indicated that, as a precaution prior to his November 2000 right knee surgery, the Veteran's blood thinner medication was adjusted by physicians, thereby leading to the heart attack and stroke several days after the surgery.  Furthermore, she has alleged that the major perioperative CVA and myocardial infarction the Veteran had immediately following his November 2000 right knee replacement surgery weakened him, which left him predisposed to suffer another major CVA in September 2006.  This led to his death shortly thereafter in January 2007.  See September 2013 and June 2014 attorney letters; March 2003 VA Form 21-4142; September 2000 Piedmont Orthopedics letter.  

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child or parent because of a service-connected death of a Veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.5(a)(1) (2013).  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of death on a secondary basis can be established if it shown that the Veteran's disability which is the primary cause of death is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition (a primary cause of death) that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The law also provides that minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

In contrast, the law also states that service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

The law also recognizes there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The Veteran's spouse, when competent, can in certain instances establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.    

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

Initially, with regard to the presently nonservice-connected cause of death listed on his death certificate (a CVA), service treatment records are silent as to any complaints, treatment, or diagnosis of a CVA during service.  Post-service, there is also no probative evidence or allegation of a CVA until decades after discharge from service.   An April 2000 private treatment record noted that the Veteran had a previous history of a CVA occurring.  Private treatment records also consistently refer to a history of an old CVA prior to the November 2000 and September 2006 CVAs.  But there is no indication from either the appellant or the Veteran that his prior CVA occurred anytime proximate to service. There is also no probative evidence of a nexus between the Veteran's CVA cause of death and his period of active service in the 1950s.  38 C.F.R. §§ 3.1(k), 3.303; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Moreover, the appellant has never specifically contended, and evidence does not otherwise establish, that the Veteran's CVA condition has its onset during active service many years ago.  Rather, the evidence establishes that the CVA first manifest decades after service.  Therefore, service connection is not warranted for the immediate cause of death listed on the Veteran's death certificate - a CVA.   This does not appear to be in dispute.  

Furthermore, the most probative evidence of record does not establish that the Veteran's service-connected right knee osteoarthritis with the resulting November 2000 knee replacement surgery was either a principal cause of death or contributed substantially or materially, combined, aided, or lent assistance to his death.  38 C.F.R. § 3.312(b), (c).  There is also no probative evidence of record indicating that the Veteran's service-connected paralysis of the peroneal nerve of the right lower extremity, left eye blindness as a residual of a skull fracture, and cicatrices of the skin and muscle of the right lower extremity were principal or contributory causes of death.  Id.  

On this issue, the record reflects several favorable and unfavorable medical opinions of record.  However, upon review, in the present case, the Board finds the most probative medical evidence weighs against a finding that the Veteran's death is service-connected.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence, the appellant has submitted an August 2013 private medical opinion from Dr. P.C., MD., an emergency room physician who assessed that the Veteran's right knee injury, which necessitated replacement surgery in November 2000, resulted in a left-sided CVA and myocardial infarction in the perioperative period, resulting in worsened debility.  It was noted that, over the next seven years, the Veteran continued to struggle with the effects of this CVA, which led to another severe right-sided CVA in September 2006.  The combination of bi-hemispheric cerebral damage eventually culminated in hospice care and eventual death in January 2007.  Dr. P.C. also acknowledged the Veteran's nonservice-connected problems like hypertension and diabetes, but it was his medical opinion that, without the service-connected right knee injury, it was unlikely that the Veteran would have required the right knee arthroplasty surgery, which led to his perioperative CVA a few days later.  This November 2000 CVA, in turn, made it much more likely the Veteran would have another CVA, which he eventually did in September 2006.  Dr. P.C. remarked that the Veteran never recovered from the latter September 2006 stroke, and died shortly thereafter.    

In support of his medical opinion, Dr. P.C. referenced several pieces of evidence.  In particular, he referenced a private treatment letter of Dr. W.D., MD., dated in July 2001 that noted the Veteran having a prior myocardial infarction and CVA with right-sided weakness after knee surgery in November 2000.  In addition, Dr. P.C. cited to a February 2004 VA muscle examiner who assessed that, subsequent to the November 2000 right knee replacement surgery, the Veteran had a stroke and a heart attack in the perioperative period.  This caused an increase in weakness in the right lower extremity and limited the Veteran's ambulation such that he could only stand or walk for approximately five minutes.  It was noted he had to use a wheelchair for the majority of his ambulation.  Further, Dr. P.C. mentioned an October 2006 private consultation report from Dr. P.B., MD., who commented on a history of the Veteran's problems as presented by the appellant.  The appellant told Dr. P.B. that the Veteran "had a severe setback in 1999/2000 when he had right knee surgery and following this, he had severe CHF, cardiomyopathy, and was found to have his aneurysm and was hospitalized in Greenville, apparently he had cardiac arrest..."  The appellant added that "[s]ince that time he has never quite been the same in terms of his strength and ability to ambulate."  

With regard to the unfavorable evidence, the RO secured a September 2009 VA opinion from a VA staff physician.  After a review of the claims folder, the VA staff physician opined that it was less likely than not that the Veteran's service-connected disabilities, including scars, blindness in the left eye, and paralysis of the right external peroneal nerve, contributed to his death.  In rendering the unfavorable opinion, the VA physician reasoned that: (1) the service-connected conditions were localized problems, which could in no way reasonably be expected to have contributed to the Veteran's death; (2) the nerve paralysis was present since 1952, and although decreased leg mobility might be expected to increase the risk of deep venous thrombosis, there was no evidence of such a condition on testing; (3) the Veteran had multiple other risk factors for a cerebrovascular accident, including diabetes mellitus, hypertension, and tobacco abuse, none of which was service-connected; and, (4) he also had fairly severe carotid artery stenosis.  The VA examiner concluded that these factors were more likely than not the primary contributors to the 2006 CVA.  However, as pointed out by the October 2012 Joint Motion, the September 2009 VA opinion failed to address the impact of the Veteran's service-connected November 2000 right knee surgery on his death, which is the primary allegation of the appellant.  The September 2009 VA examiner also failed to review the death certificate and failed to find any evidence of a CVA prior to May 2001, despite strong evidence the Veteran experienced a CVA both preceding and right after his November 2000 knee surgery.  Therefore, the Joint Motion determined that the September 2009 VA opinion was inadequate on the issue of whether the Veteran's service-connected right knee surgery contributed to his death.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  

In light of this unconvincing and conflicting evidence of record, as well as the instructions of the October 2012 Joint Motion, the Board in October 2013 and February 2014 requested expert opinions from a VHA orthopedist and cardiologist to resolve the issue of the etiology of the cause of the Veteran's death.  

In response, an unfavorable December 2013 opinion was received from a VHA orthopedic specialist.  Based on a review of the Veteran's relevant medical history, the VHA examiner opined that the Veteran died in January 2007 from a CVA related to medical problems including smoking, high blood pressure, hyper cholesterol anemia, carotid artery stenosis, and coronary artery stenosis.  After examining private treatment records at the time of the Veteran's death, the VHA examiner found that despite the Veteran's use of several blood pressure medications, the Veteran's blood pressure was not under control, and is most likely the cause of his fatal stroke.  The VHA orthopedist assessed that the Veteran's death by CVA was not related to his service-connected right knee or right knee surgery.  However, this VHA opinion is entitled to limited probative value, as it failed to directly address whether the November 2000 right knee surgery resulted in a left-sided CVA and myocardial infarction in the perioperative period, allegedly worsening his disability, thereby leading to another severe right-sided CVA in September 2006, which eventually caused death.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Subsequently, the Board secured an unfavorable February 2014 opinion from a VHA cardiology specialist.  Based on a review of the Veteran's relevant medical history, the VHA examiner opined that the Veteran had established hypertension, peripheral and cerebrovascular atherosclerotic disease, a prior history of TIAs, probable retinal artery embolism to the right eye, CT scan findings of old left frontal lobe infarct and history of prior renal endarterectomy, with EKG findings of a prior myocardial infarction, all prior to his right knee surgery in November 2000.  The VHA cardiologist went into some detail explaining the medical evidence of record that supports these diagnoses prior to November 2000.  After the November 2000 surgery, the VHA cardiologist assessed that no cardiac or neurologic complications were noted to occur in the "immediate postoperative period."  The VHA examiner opined that periprocedural myocardial infarctions are more likely to occur during surgery or in the immediate postoperative period, while the Veteran's occurred four days later.  The Board emphasizes that the VHA examiner is an experienced cardiologist.  Thus, the Veteran's myocardial infarction at that time was unlikely to be directly related to the right knee surgery.  Moreover, the Veteran's severe hypertension the Veteran had may have contributed to his myocardial infarction and pulmonary edema, in a Veteran who most likely had preexisting coronary artery disease as well.  In addition, no neurologic deficit was recorded on November 25, 2000 or November 29, 2000, in the days immediately after his right knee surgery.  The VHA cardiologist added that any CVA that occurred after his surgery was likely due to his already established cerebrovascular disease, and unlikely related to his right knee surgery.  Furthermore, the VHA cardiologist opined that the subsequent CVA in September 2006 prior to the Veteran's death is also likely due to the "progression" of the Veteran's cerebrovascular atherosclerotic disease and is unlikely to be related to the right knee surgery of November 2000.  This VHA report provides strong, well-reasoned analysis against the cause of death claim.

With regard to the favorable evidence, the Appellant submitted a May 2014 private addendum opinion from Dr. P.C., in response to the VHA opinions.  Dr. P.C. initially agreed with the VHA cardiologist insofar as "[n]o cardiac or neurologic complications were noted to occur in the immediate postoperative period, after the right knee surgery in on 11/21/2000."  Dr. P.C. went on to explain however that post-surgery a perioperative myocardial infarction and acute ischemic stroke did in fact occur a short time after the November 2000 right knee surgery.  Dr. P.C. cited medical treatise evidence indicating that a majority of postoperative strokes occur from the second postoperative day onwards, but not in the immediate postoperative period.  In addition, Dr. P.C. remarked the Veteran's myocardial infarction that occurred four days after the surgery, was clearly consistent with a perioperative myocardial infarction.  Dr. P.C. submitted medical treatise evidence in support of this assertion.  Dr. P.C. added that the VHA cardiologist's opinion is at odds with the current medical literature.  Dr. P.C. emphasized that the original perioperative stroke in 2000 put the Veteran at a significantly higher risk for a subsequent CVA in 2006.  The medical evidence of record, according to Dr. P.C., demonstrates a clear nexus between the Veteran's right knee surgery in 2000, the perioperative complications, his subsequent stroke in 2006, and eventual death in 2007.  Dr. P.C. believed that the right knee surgery in 2000 was a "proximate cause" of his perioperative complications.  Dr. P.C. stated his belief that although the Veteran had other nonservice-connected medical issues, absent the November 2000 right knee surgery, it would be "unlikely" he would have had the complications that led to his death in 2007.  

Upon review, in the present case, the Board finds that the most probative medical evidence weighs against a finding that the Veteran's November 2000 right knee surgery contributed to his death.  Overall, the February 2014 VHA cardiologist opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  The February 2014 VHA cardiologist is a specialist in cardiovascular matters, whereas Dr. P.C. is not a cardiologist specialist.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given less probative weight).   

In addition, even assuming for the sake of argument that the Veteran's service-connected November 2000 right knee surgery did in fact result in the perioperative CVA and perioperative myocardial infarction a short time thereafter in 2000, Dr. P.C. did not adequately explain how the perioperative CVA and perioperative myocardial infarction contributed substantially or materially, combined, aided, or lent assistance to the September 2006 CVA that directly caused his death.  Dr. P.C. stated that the major perioperative CVA and myocardial infarction the Veteran had immediately following his November 2000 right knee replacement surgery weakened him and left him with reduced strength, which left him predisposed to suffer another major CVA in September 2006.  Stated another way, the November 2000 CVA and myocardial infarction, in turn, made it much more likely the Veteran would have another CVA.  However, Dr. P.C. did not provide a clinical explanation backed by treatise evidence as to why this particular conclusion was more likely.  In this regard, a September 2006 CVA occurred six years after the November 2000 CVA, which is a significant period of time.  Moreover, prior to his November 2000 right knee surgery, the Veteran was also noted to have sustained previous transient ischemic attacks (TIAs) of the heart on four previous occasions, as well as an earlier CVA.  In other words, he already had a history of heart and CVA conditions prior to his November 2000 right knee replacement surgery.  The Veteran also had a documented history of significant diabetes mellitus, hypertension, COPD, coronary artery disease, peripheral vascular disease, seizures, and a 50-year history of tobacco use.  Dr. P.C. did acknowledge the Veteran's nonservice-connected problems like hypertension and diabetes, but failed to adequately address the significance of the Veteran's multitude of nonservice-connected disabilities in any meaningful detail.  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Dr. P.C. also incorrectly stated that the February 2014 VHA cardiologist did not acknowledge that a CVA had occurred in the days after the November 2000 right knee surgery.  A review of the February 2014 VHA opinion reveals that the VHA cardiologist did not deny that a CVA occurred after the November 2000 right knee surgery, but rather stated that "any CVA that occurred subsequently" was likely due to his already established cerebrovascular disease, and unlikely related to his right knee surgery.

Lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  On this matter, as to the appellant's lay assertions with regard to a nexus, she also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau, for purposes of establishing that any of the Veteran's service-connected disabilities contributed to his death by a CVA.  

Accordingly, the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for right knee osteoarthritis, for purposes of accrued benefits, is granted.    

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


